Citation Nr: 1829126	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  11-11 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart condition, claimed as a result of in-service exposure to herbicide agents.

2.  Whether a February 1979 rating decision that reduced the rating for a service-connected back disability from 40 percent to 20 percent, effective May 1, 1979, should be revised on the basis of clear and unmistakable error.

3.  Entitlement to an increased rating for a service-connected back disability, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for service-connected left lower extremity radiculopathy, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1972 and from June 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a hearing before the undersigned in January 2018.  The Board notes in November 2013 the Veteran appeared at hearing before another Veterans Law Judge (VLJ) who is no longer with the Board.  Since this VLJ can no longer participate in a decision regarding the issues on appeal, the Board will proceed without a panel decision in this case.  See Arneson v. Shinseki, 24 Vet. App. 379 (2012).

This decision grants TDIU, effective October 31, 2012, the date a May 2017 VA Form 21-8940 indicates the Veteran stopped working as a school teacher.  There is other evidence that suggests the Veteran may have stopped working prior to this date; however, the Board is unable to make a fully informed decision on this issue due to the current ambiguity in the record.  Thus, the issue of entitlement to TDIU prior October 31, 2012 will remain on appeal for additional development.

The issues of increased ratings for a back disability and left lower extremity radiculopathy and an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed as having a heart condition that has been associated with exposure to herbicide agents, and there is no competent evidence that otherwise links his diagnosis of an enlarged heart to a disease or injury in service.

2.  The Veteran has not identified an outcome determinative legal or factual error in the February 1979 rating decision that reduced the rating assigned for his service-connected back disability from 40 percent to 20 percent, effective May 1, 1979.

3.  The Veteran has met the schedular percentage requirements for TDIU since March 29, 2010, and his service-connected disabilities have prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since at least October 31, 2012.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart condition have not been met.  38 U.S.C. §§ 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for revision of the February 1979 rating decision on the basis of CUE have not been met.  38 U.S.C. § 5019A (2012); 38 C.F.R. § 3.105 (2017).

3.  The criteria for entitlement to TDIU have been met since at least October 31, 2012.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Heart Condition

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. §3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Here, the Veteran seeks service connection for a heart condition, claimed as a result of the presumed exposure to herbicide agents due to his service in the Republic of Vietnam.  Initially, the Board notes treatment records and a November 2010 VA examination report do not show the Veteran has been diagnosed as having ischemic heart disease as defined in 38 C.F.R. § 3.309(e).  Rather, the Veteran has been noted to have a history of an enlarged heart, which is not a condition presumed to result from exposure to herbicide agents.  Thus, the Veteran has not been diagnosed as having a heart condition that has been associated with exposure to herbicide agents.  The Board parenthetically notes that the Veteran has also not been diagnosed as having a chronic disease within the meaning of 38 C.F.R. §3.309(a) with respect to his service connection claim for a heart condition.  Thus, the presumptive provisions of 38 C.F.R. § 3.307 are not for application in his case.  See 38 U.S.C. § 1112.

Further, there is no competent evidence that links the diagnosis of an enlarged heart to an event or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (indicating the inapplicability of presumptive provisions does not foreclose the possibility of direct service connection).  The Veteran's lay assertion that his heart condition resulted from in-service exposure to herbicide agents is insufficient to establish his claim because he does not have the requisite skill or training to address a complex medical question such as the etiology of a respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).  There is no evidence of a heart condition noted in service treatment records.  Private medical opinions submitted on the Veteran's behalf also indicate the diagnosis of an enlarged heart is not related to service.

In sum, the preponderance of evidence is against the Veteran's service connection claim for a heart condition.  The Veteran has not been diagnosed as having a heart condition that can be presumed to have resulted from service.  There is no competent evidence that links his diagnosis of an enlarged heart to an event or injury in service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a heart condition must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



II.  CUE - February 1979 Rating Decision

A February 1979 rating decision reduced the rating for the Veteran's service-connected back disability from 40 percent to 20 percent based on improvement shown during a January 1979 VA examination.  The reduction in rating was made effective the last day of the month in which the 60-day period from the date of notice to the Veteran expired (i.e., it became effective on May 1, 1979, following the last day of April 1979).  See 38 C.F.R. § 3.105(e) (1979).  There was no requirement in 1979 that a proposed rating decision be sent to the Veteran prior to the issuance of a rating action; rather, if such a reduction was warranted, the regulation in effect at that time indicated "rating action will be taken."  Id.  The Veteran did not appeal the February 1979 rating decision, and VA did not receive any additional evidence regarding the disability within one year of notice of the decision.  Thus, the February 1979 rating decision is final.

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  Id.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).

The Court of Appeals for Veterans Claims (Court) has established a three-part test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).

The Court has explained CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "[E]ven where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  In other words, when there is evidence both supporting and against a previous determination, it is impossible for the claimant to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

The Court has also explained that allegations that previous adjudications have improperly weighed and evaluated the evidence of record can never rise to the stringent definition of CUE.  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell, 3 Vet. App. at 313-14.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  The Court has further noted that a breach of VA's duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).

Here, the Veteran has not made any specific allegations as to an error in the February 1979 rating decision with respect to the reduction in rating for his service-connected back disability.  During the January 2018 Board hearing, the Veteran's representative indicated the Veteran believes VA repeatedly re-examined him after he was granted a 40 percent rating so that it could establish a basis to reduce the rating assigned for his service-connected back disability.  This assertion does not establish an error of fact or law and is more in line with broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error, which the Court has indicated cannot constitute a valid claim of CUE.  Fugo, 6 Vet. App. at 44.  In sum, the Veteran has not identified an outcome determinative legal or factual error in the February 1979 rating decision with respect to the reduction in rating for his service-connected back disability from 40 percent to 20 percent, effective May 1, 1979.  Thus, revision of the February 1979 rating decision on the basis of CUE is not warranted.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the record establishes the Veteran has had a combined rating of 80 percent with one disability, post-traumatic stress disorder (PTSD), rated as 50 percent disabling since March 29, 2010.  Thus, he has met the schedular requirements for TDIU since that date.

The record also establishes the Veteran's service-connected disabilities have at least as likely as not prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The record establishes the Veteran has primarily worked as school teacher since his separation from active service.  The Veteran has reported the impairment resulting from his service-connected disabilities forced him to take an early retirement from this position.  The Veteran has explained increased PTSD symptomology near the end of his teaching career made it more and more difficult to interact with students.  He has further reported his service-connected back and left knee disabilities made it difficult for him to stand in front of the class for any significant amount of time.  The Veteran's reports are corroborated by objective medical evidence.  A September 2017 VA psychiatric examiner noted the Veteran has difficulty adapting to stressful circumstances, including work or a work like setting, and in establishing and maintain effective work and social relationships due to PTSD.  An April 2018 opinion from an occupational specialist, J.W.E., M.D., indicates the pain associated with the Veteran service-connected back and left knee disabilities makes it very difficult for him to sit and stand, with sitting being more painful than standing.  J.W.E., M.D., also noted the Veteran's total left knee replacement, left hip disability, and left lower extremity radiculopathy, all of which are service-connected disabilities, have resulted in balance issues that make it difficult for the Veteran to walk and perform activities of daily living.  J.W.E., M.D., concluded the impairment resulting from the Veteran's service-connected disabilities renders him unable to perform both physical and sedentary work.  In sum, the evidence of record indicates the combined effects of the Veteran's service-connected disabilities severely limit his ability to function in an occupational environment; thus, the Board finds that TDIU is warranted.

As noted in the introduction, there is currently ambiguity in the record regarding the date the Veteran stopped working as a school teacher.  A May 2017 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) indicates the Veteran stopped working on October 31, 2012; however, information provided by his former employer indicates he stopped working on May 24, 2010.  Accordingly, the Board finds the requirements for TDIU have been met since at least October 31, 2012.

As discussed in more detail in the REMAND section, the Board finds additional development is necessary regarding a potential earlier effective date of TDIU.  Thus, the issue of entitlement to TDIU prior October 31, 2012 will remain on appeal for additional development.  Nevertheless, the Board finds TDIU is warranted as of October 31, 2012 based on the evidence currently of record, and, to that extent, the Veteran's appeal is granted.




ORDER

Entitlement to service connection for a heart condition is denied.

Revision of the February 1979 rating decision with respect to the reduction in rating for a service-connected back disability on the basis of CUE is denied.

Entitlement to TDIU, effective October 31, 2012, is granted.


REMAND

As previously discussed, there is ambiguity in the record regarding the date the Veteran stopped working as a school teacher.  The Board finds additional development regarding this issue is necessary to make a fully informed decision on the effective date of TDIU.

Additional development is also necessary regarding the Veteran's increased rating claim for his service-connected back disability.  In September 2017, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision regarding the adequacy of VA joint examinations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp v. Shulkin, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she could not do so."  29 Vet. App. at 35.  Here, the September 2017 VA back examination report indicates an estimation of additional functional loss during flare-ups could not be provided because the examination was not conducted during a flare.  There is no indication the examiner considered the Veteran's lay reports when addressing additional functional loss during flare-ups, thereby making a new examination necessary.

The Board defers adjudication of the Veteran's appeal of the rating assigned for left lower extremity radiculopathy since neurological impairment associated with spine disabilities is typically addressed in VA spine examinations.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a statement addressing the inconsistency between his May 2017 VA Form 21-8940 and information provided by his employer with respect to the date he stopped working as a school teacher.

2.  Schedule the Veteran for a new examination to assess the functional impairment resulting from his service-connected back disability.

The selected examiner must test range of motion of the lumbar spine for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must render specific findings as to whether there is pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why this is so.

The examiner must also indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  The examiner is advised that the Veteran is competent to report limitation during flare-ups.  If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.  It should be noted that stating the requisite findings cannot be provided without resorting to speculation because the Veteran is not experiencing a flare-up at the time of the examination will be deemed an inadequate reason for failing to provide the estimate of additional degrees of limitation of motion.  There must be consideration of the Veteran's lay reports in this regard.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

3.  Readjudicate the issues on appeal based on all the evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the issues to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


